DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 4/26/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered. 
Response to Amendment
This action is in response to the amendment and response filed 4/26/2022 from which Claims 1-4, 6, 9-12, 15, 19-20, 25, 36-37, 42-43, 55, 58-60 and 65-68 are pending, wherein Claims 1, 6, 9-12, 15, 19-20, 25, and 65-67 were amended.  Claims 2-3, 36-37, 42-43, 55, 58-60 and 68 are withdrawn, and Claims 5, 7-8,13-14, 16-18, 21-24, 26-35, 38,41, 44-54, 56-57, and 61-64 are canceled.  Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67 are being examined.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 4/26/2022.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the composite film’s layer having polysiloxane infiltrating and-a quasi-amorphous array of layers of packed nanoparticles that exhibit short-range ordering and long range disorder must be labeled in Fig 1c to show a film showing quasi-amorphous ordering the particles formed as quasi-amorphous arrays with short-range ordering yet with long-range disordering or the feature(s) canceled from the claim(s).   because according to ¶s 0018 and 0143 of the U.S. Patent Application Publication No.  2018/0244876 (hereinafter “Pub”), Also ¶ 0146 of the Pub distinguishes close-packed silica NP films prepared for comparison using the procedure described above for the quasi-amorphous silica.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a) 
Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67, Claim 1 first  recites “. . . polysiloxane infiltrating a quasi-amorphous array of nanoparticles . . .” Secondly, Claim 1 recites “. . . the film being convertible between an unstretched state and a stretched state, wherein conversion of the film from the unstretched state to the stretched state gives rise to formation of voids around the nanoparticles . . .”  The application as filed as represented by the Pub describes at ¶s 0062 the polysiloxane, and cross-linking agent, if necessary, was then deposited onto the nanoparticle composition layer. In doing so, the polysiloxane infiltrates into the voids of the nanoparticle film.  Also Fig. 4 shows void formation around the silica particles when stretched, with arrows indicating PDMS ligaments while FIG. 4(b) shows images of reversibly revealing and hiding the letters patterned within the silica nanoparticle/PDMS film under mechanical stretching and releasing.  For the second recitation the application describes at ¶ 0063 in various embodiments, the methods of preparing films further include applying sufficient energy for a sufficient time to the pre-cured coating so as to convert the pre-cured coating layer to a film.  
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the “polysiloxane infiltrating a quasi-amorphous array of nanoparticles” or “the film being convertible between an unstretched state and a stretched state”.  Rather the description first is of the polysiloxane, and cross-linking agent, if necessary, deposited onto the nanoparticle composition layer where the polysiloxane infiltrates into the voids of the nanoparticle film.  Secondly the conversion is of the pre-cured coating layer to a film.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because infiltrating a quasi-amorphous array generally and being convertible between an unstretched state and a stretched state are not described.  Therefore the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  
Claim Rejections - 35 USC § 112
Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67, Claim 1 recites “wherein a nanoparticle has a refractive index, wherein the polysiloxane has a refractive index, and the refractive index of the nanoparticle differs from the refractive index of the polysiloxane by no more than about 10%, and (ii) a nanoparticle has a Young's modulus, the polysiloxane has a Young's modulus, and the Young's modulus of the nanoparticle differs from the Young's modulus of the polysiloxanes . . .”  This recitation is unclear, confusing and indefinite whether “a nanoparticle” is a nanoparticle of the quasi-amorphous array of nanoparticles or a plurality of nanoparticles.  
Secondly Claim 1 recites, “. . . the film being convertible between an unstretched state and a stretched state, wherein conversion of the film from the unstretched state to the stretched state gives rise to formation of voids around the nanoparticles, wherein the film transmits at least 90% of a light when the film is in the unstretched state and transmits less of the light when in the stretched state than when in the unstretched state . . .”  This recitation is unclear and vague in the multiple use of the words “the film” and whether such “the film” is the same or different from “a composite film”.  Additionally such wording of “the film” lacks antecedent basis.  If the same the terminology “the film” should be changed to “the composite film”.  
Thirdly Claim 1 recites “. . .a quasi-amorphous array of layers of packed nanoparticles that exhibit short-range ordering and long range disorder . . .” This recitation is unclear and indefinite in that “short-range ordering” and “long-range disordering” are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Even though Fig. 1c is indicated as showing short-range ordering and long-range disordering, Fig. 1c is not labelled for these to apprise one skilled in the art of the scope of the claimed invention.  
Fourthly Claim 1 recites “. . . arranged in the direction of the thickness . . . “ which is unclear and vague as to the thickness of what.  Also “the thickness” lacks antecedent basis in the claim.    
Claims 4 and 19 have recitations to  “the film” which is unclear and indefinite whether such “The film” is the composite film or some part of the first layer or quasi-amorphous array of nanoparticles.  Also such term “the film” lacks antecedent basis and should be changed to “the composite film”.     
Claim Rejections - 35 USC § 103
Claims 1, 6, 9-12, 15, 19, 20 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0040867) Manca et al. (hereinafter “Manca”) in view of (US 2003/0147932) Nun et al. (hereinafter “Nun”) further in view of the U.S. 2013/0222882, Aizenberg et al. (hereinafter “Aizenberg”) further in view of the article entitled “Deformable Antireflection Coatings from Polymer and Nanoparticle Multilayers, Zhizhong Wu et al., Adv. Mater. 2006, 18, 2699–2702 WILEY-VCH Verlag GmbH & Co. KGaA, 2006, hereinafter “Wu” evidenced by: 1) the article entitled “Complex Refractive Indices Measurements of Polymers in Visible and Near-Infrared Bands”, Xiaoning Zhang et al. Applied Optics Vol. 59, No. 8 / 10 March 2020 (hereinafter “Zhang”); 2) Silica - Silicon Dioxide (SiO2), https://www.azom.com/properties.aspx?ArticleID=1114, 2021, (hereinafter Azom) and 3) the article entitled “Crosslinking Effect on Polydimethylsiloxane Elastic Modulus Measured by Custom-Built Compression Instrument”, Zhixin Wang et al. J. Appl. Polym. Sci. pages 41050-(1-4), 2014 DOI: 10.1002/APP.41050 (hereinafter “Wang”).     
Regarding claims 1, 6, 9-11, 19, 20, 66 and 67, Manca discloses in the entire document particularly in the abstract and Figures and ¶s 0016-0017 and Example 3 a coating comprising a first resin layer which adheres perfectly to the substrate or lower layer and a second layer superimposed thereto (upper layer) which comprises the hydrophobic microparticles fixed by the addition of said resin, same as the lower layer such as silicon based polymer of polyvinylsiloxane, polydimethylsiloxane, polydiphenylsiloxane, polyphenylmethylsiloxane and polyvinylmethoxysilane (See ¶ 0017) in which at least a part of said microparticles of the upper layer are at least partially incorporated in the lower layer {reading on composite film}.  At least a part of the microparticles are at least partially incorporated in the lower layer (¶0016).  Further, Manca ¶ 0028) teaches that the curing of the resin matrix in which the particles are dispersed binds the particles to the lower layer, and the layer can be likened to a single continuous layer of resin with the hydrophobic microparticles incorporated in its surface.  The microparticles can have a diameter between 5 nm and 5 microns (¶ 0020).  This range is considered to be nanoparticles in the instant application.  Thus, given the above description of the dispersion and incorporation of the particles in the resin, this layer comprises a mixture of resin and nanoparticles.  Still further, Manca (¶ 0044) teaches the formation of a layer containing both PDMS and functionalized silica.  The resin of the layer can be a polysiloxane, such as polydimethylsiloxane (PDMS) (¶s 0016-0017 and 0024-0026).  The particles can be silica particles grafted with an organic shell where of the R groups can be a linear or branched halogen-substituted C1-C30 alkyl chain (encompasses fluorinated aliphatic groups) or aliphatic or aromatic groups (¶s 0020-0021).  The transmittance of Example 3 (¶s 0043-0045) is shown in Figure 5 and has a transmittance value above 90% for all of the visible spectrum.  This example includes hydrophobic functionalized silica in PDMS.  From ¶s 0024-0028 a suspension is hence deposited onto the first layer of resin in the gel state, consisting of the microparticles functionalized as afore-described suspended in a highly volatile solvent to which a certain quantity of photo/thermosetting resin is added, preferably of the same type as that used as the first layer i.e. silicon based polymer, and a suitable crosslinking agent.  The second layer (upper layer) containing the hydrophobic microparticles can be obtained by a single deposition, or can alternatively be obtained by successive depositions of the same starting solution or solutions of different compositions {reading on a layer of the pending claims}.  
From Example 3 at ¶s 0044-0045 A second layer is then deposited starting from a toluene solution (CAS No. 108-88-3) containing 3.1 wt % of PDMS and 3.8 wt % of silica microparticles functionalized with --Si(CH3)3 groups obtained by the procedure given in example 1 {reading on a layer of the pending claims}.  The total thickness of the double layer coating is 270 nm. The substrate is then heated to 80ºC. for 12 hours. 
The glass surface thus treated, with respect to its interaction with a water drop, shows a contact angle of 161.degree. and an hysteresis angle (or flow angle) less than 3.degree.. Furthermore, the glass surface treated in this manner, for a light ray incidence angle of 30 degree, shows a transmittance value equal to 95% on all the visible spectrum {reading on the film transmits at least 90% of a light for the pending claims} compared with the 91% transmittance of the untreated glass substrate. The two spectra are shown in FIG. 5.  Fig. 1 
    PNG
    media_image1.png
    209
    445
    media_image1.png
    Greyscale
  shows the particles as the top layer in with the PDMS between the particles {reading on polysiloxane infiltrating a quasi-amorphous array of nanoparticles with a depth defined by a plurality of particles arranged I the direction of the thickness for the pending claims}. 
Following deposition of the first layer (lower layer) and the second layer (upper layer) the surface is irradiated with UV light and/or heated to a temperature comprised between 120° C. and 250° C. so as to initiate crosslinking of the resin polymer chains, allowing evaporation of the residual solvent.  In this manner hardening of the coating and its adhesion to the substrate is achieved. By virtue of the resin crosslinking process, the microparticles present in the upper layer are stably fixed to the resin matrix in which they are dispersed and as this latter is simultaneously covalently bound to the lower layer resin by the curing effect, the coating can be likened to a single continuous layer of resin with the hydrophobic microparticles incorporated in its surface.  Fig. 2 and ¶s 0011 and 0033 showing the SEM imagine of the surface morphology of a double layer coating.  Fig. 2 shows there are short-range ordering and long-range ordering particles in the layer from the deposition {reading on the pending claims}.  Manca does not limit the thickness of the coating or the layer thicknesses, but does detail numerous coating methods (¶s 0030-0032) including spray coating the layers including the hydrophobic particle layer.  Manca shows in Figs. 1 and 3 the thickness of the layers is the same for the upper and lower layers and with the particle diameter in the range between 5 nm and 5 microns, the thickness of the upper and lower layers would be the comparable as shown in Fig. 1 to contain the particles with such a diameter.    
Manca does not explicitly teach the thickness of the layers.  
Nun (Paragraph 2) teaches self-cleaning surfaces including hydrophobic particles.  The coating of Nun can be formed by spraying a preferably 1 to 200 micron first layer that then adheres to the hydrophobic particles also applied by spraying (Paragraphs 46-47).  The particles form a structured surface with elevations of preferably 50 to 200 nm (Paragraph 57). The coating provides a self-cleaning surface while still maintaining transparency (Paragraph 58).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as for example at least under rationale G of MPEP § 2141 III and 2143 I G to use the coating thicknesses of Nun, for the coating thicknesses of Manca, because Nun teaches these as effective and preferable coating thickness for a coating that provides self-cleaning while maintaining transparency thereby with a reasonable expectation of success.  
Manca modified by Nun does not explicitly teach the refractive indices or Young’s modulus of the polysiloxane and the nanoparticles or the transmittance behavior of the film when stretched.  
Aizenberg is directed as is Manca to a substrate with a layer for light transmission as disclosed in the abstract and at ¶s 0013, 0036, 0062, 0077, 0080-0081 and claims 1-2 of a substrate has a second material on a surface of the substrate or embedded as a layer within the substrate.  The second material has a different index of refraction and/or stiffness than the substrate so that stretching and unstretching of the substrate and the second material can induce wrinkles in the second material that interacts with light thereby allowing reversible change from a transparent state {i.e. 100 % light transmission} to an opaque {i.e. 0% light transmission} or iridescent state, and vice versa for use as a shading system and/or displays.  From ¶ 0013 FIGS. 1A through 1D are photographs of a PDMS ( polydimethylsiloxane) sheet having a silica-like structure on a surface thereon that is stretched (FIGS. 1B and 1D) and released (FIGS. 1A and 1C) to allow reversible transition between a transparent and an opaque/colored state.  From ¶ 0036 the substrate material may be provided as a composite material with dyes, pigments, thermochromic particles, fluorescent molecules, or fillers of the like to provide desired colors, fluorescence, texture, and modified mechanical properties. Suitable filler materials can include, silica, titania, barium titanate, magnetic particles, and the like.  From ¶ 0064 in certain embodiments, when the second material is formed with zero pre-strain, the material may have a high transmittance. Although wrinkles that are oriented perpendicular to the stretching axis may form due to the natural expansion of the substrate that may occur while the second material is being formed, the amplitude of the wrinkles may be sufficiently low so that incident light transmitted. Upon stretching, wrinkles that are oriented parallel to the stretching axis can form and their amplitudes can become large enough to diffract/scatter the incident light thereby making the substrate opaque.  From ¶s 0077 and 0080-0081 PDMS is one material that can be used in fabricating the shading system because PDMS sheet can be reversibly stretched and compressed because the resulting PDMS sheet is an elastomeric material.  When the PDMS containing the oxidized second material layer is stretched, the pitches and the amplitudes of the hills and valleys can be changed so that visible light is scattered more or less due to the changes in the diffraction efficiency of the wrinkled surfaces acting like a grating. As a result, the PDMS having the silica-like structures can become opaque and iridescent with various colors. When the stretching force is removed, the PDMS sheet can restore to its original (or near-original) length and the interference of visible light no longer occurs and again becomes transparent {reading on wherein the film transmits at least 90% of a light when the film is in the unstretched state and transmits less of the light when in the stretched state than when in the unstretched state for pending Claim 1}  . 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have the coating film as a composite film from Manca as modified, as afore-described, where from Aizenberg the PDMS also with silica particles of Manca as modified can be stretched like in Aizenberg or the PDMS of Aizenberg can be substituted for or combined with the PDMs of Manca as modified given the same purpose of a film to transmit light which upon stretching decreases the light transmission from the unstretched state motivated to have a shading system for windows as for Claims 1, 6, 9-11, 19, 20, 66 and 67.  Furthermore the combination of Aizenberg with Manca as modified has a reasonable expectation of success to one skilled in the art because both Aizenberg and Manca as modified have PDMS with silica particles for film for transmission of light.  
However Manca as modified with Nun and Aizenberg does not expressly disclose the any numerical difference in the refractive index with PDMS.  
Wu discloses on page 2699 that poly(dimethylsiloxane) (PDMS) can serve as a deformable lens material because of its elastomeric properties and relatively high light transmission in the visible region.  However, deformable lenses made from PDMS reflect some of the incoming light because of their high refractive index (n) relative to air.  Antireflection (AR) coatings can be deposited onto the surface of a deformable lens, which would help to increase the transmission and eliminate glare.  From page 2699, 2nd col. a nanoparticle-based coatings can be used to reduce reflection losses inherent to PDMS lens systems with fabrication of AR coatings on thin, flexible PDMS substrates via layer-by-layer assembly of silica nanoparticle multilayers.  Furthermore, successful AR performance of the coatings occurs during and after substrate deformation, even after multiple deformation–relaxation cycles as shown from 14 bilayers of poly(diallyldimethyl ammonium chloride) (PDAC) and sulfonated polystyrene (SPS) assembled onto an aminosilane pretreated PDMS substrate.  The pH used during the assembly of all bilayers is indicated in the following manner: for (PDAC6.0/SiO29.0), the bilayer was assembled with a PDAC solution at pH6.0 and a SiO2 nanoparticle solution at pH9.0.  Uniform, crack-free AR coatings were obtained by the deposition of one or more PDAC/silica nanoparticle bilayers (using 50 nm or 100 nm particles) onto the adhesion-layer-coated PDMS substrates.  
From page 2700, 2nd Col. optimum AR coatings for the visible region of the spectrum were achieved with two bilayers.  Multilayer films assembled with the smaller nanoparticles (50 nm), on the other hand, required four PDAC/SiO2 bilayers for optimum performance in the visible region.  The average thickness deposited per bilayer as measured by spectroscopic ellipsometry was about 64 and 30 nm for multilayers assembled from the 100 nm and 50 nm nanoparticles, respectively.  The surface roughness as measured by atomic force microscopy (AFM) was 30 nm for multilayers assembled from the 100 nm nanoparticles and 23 nm for multilayers assembled from the 50 nm nanoparticles.  The AFM images (see Fig. 4 below for representative images) also show that the coating is nanoporous in nature because of random packing of the silica nanoparticles on the PDMS substrate.  The refractive index (Rf) of optimized 100 nm particle coatings was measured to be 1.26 at 550 nm by spectroscopic ellipsometry.  The porosity of the randomly packed silica nanoparticles in this case was 48.4%.  Zhang evidences at Table 1, Fig 4 and Data file 1 and page 2340 at 3.A. that for PDMS formed by mixing a main agent and a curing agent, x = mass (main agent): mass (curing agent), a difference in x will result in different properties of formulated PDMS.  From Table 1 PDMS in thickness of mm and ratios of 10.5(5:1), 11.2(10:1), 10.1(15:1), 10(20:1) with a surface roughness of 1.35 nm gave Rf as shown in Fig. 4 and data set 1: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  The basic structure of PDMS may have been determined when x = 20:1, hence, the structure of PDMS may not be changed obviously as x alters, and the optical characteristics of PDMS will be fixed.  So x has little effect on the complex Rf of PDMS in the 0.4–2µm range when x is between 5:1 and 20:1.  The Rf ranges from 1.42109 to 1.38648 for varying wavelengths for a thickness around 10.5 mm.  With such a range of Rf for PDMS and the Rf of the random packed silica nanoparticle layer of 1.26 the difference between the Rf values ranges from 1.386-1.26=0.126/1,386= 9.1% and can go to 12.8%.  This range overlaps that of pending claim 1 of no more than about 10%.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Given that Young’s modulus is an intrinsic property of a material, Azom evidences silica has a Young’s modulus ranging from 66.3 to 74.8 GPa, while Wang evidences in the abstract that for PDMS samples with varying crosslinking density prepared with the elastomer base to the curing agent ratio ranging from 5:1 to 33:1 the Young’s modulus varied linearly with the amount of crosslinker, ranging from 0.57 MPa to 3.7 MPa.  This shows that there is at least one order of magnitude between the Young’s modulus for silica and PDMS for the coating film.  It has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.   
Applicants are reminded regarding the wording of pending Claim 1 of “the film being convertible between an unstretched state and a stretched state, wherein conversion of the film from the unstretched state to the stretched state gives rise to formation of voids around the nanoparticles” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Manca as modified meets the requirements of the claimed composite film product, Manca as modified clearly meet the requirements of present claims.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have the coating film as a composite film with stretching PDMS of reducing light transmission from Manca as modified, as afore-described, where from Wu the silica nanoparticles of Manca as modified are silica nanoparticles in a layer or multilayers with PDMS that transmits less light when deformed (i.e. stressed as in stretched) than when not stressed and recovers or is reversible upon removing the deformation or stress or stretching to at least 90 % light transmittance like that of Manca as modified with a difference in Rf between silica and PDMS from 9.1% to 12.8% and a difference in Young’s Modulus of at least one order of magnitude motivated to have AR coated PDMS having light transmittance greater than PDMS alone even when deformed by stretching as for claims 1, 6, 9-11, 19, 20, 66 and 67.  Furthermore the combination of Wu with Manca as modified by Nun and Aizenberg has a reasonable expectation of success to one skilled in the art because as shown both Wu and Manca as modified by Nun have silica nanoparticles layered with PDMS.   
Regarding claim 12, Manca in view of Nun further in view of Aizenberg and further in view of Wu is applied as to Claim 1 along with the disclosure of Manca that the nanoparticles are incorporated at the surface of the layer (Paragraph 28 and Figure 1). 
Regarding claim 15, Manca in view of Nun further in view of Aizenberg and further in view of Wu is applied as to Claim 1 along with the disclosure of Manca the film can comprise a second layer (Example 3 and Figure 1).  
Regarding claim 65, Manca in view of Nun further in view of Aizenberg and further in view of Wu is applied as to Claim 1 along with the disclosure of Manca that the composite film being in the second, more stressed state is an intended use of the film.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The film of Manca in view of Nun, would be capable of being in a stressed state of stretching.  
Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Manca in view of Nun further in view of Aizenberg and further in view of Wu as applied to claim 1 above, and further in view of (US 5,591,797) Barthel et al.(hereinafter “Barthel”).  
Regarding claim 4, Manca in view of Nun further in view of Aizenberg and further in view of Wu is applied as to Claim 1 where Manca (Paragraphs 25 and 26) teaches that the resin can be crosslinked using a crosslinking agent, but does not specify the degree of crosslinking.
Barthel (Column 1, line 56 through Column 2, line 4) teaches silicone materials with silica particles that does not lead to opacity of the silicone. Barthel (Column 6, line 65 through Column 7, line 23) teaches adjusting the amount and type of crosslinking agent to achieve a desired structure for the polysiloxane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for example at least under rationale G of MPEP § 2141 III and 2143 I G to adjust the type and amount of crosslinking agent of Manca, in the manner as taught by Barthel, because Barthel teaches this as part of forming polysiloxanes for transparent coatings containing silica so there would be a reasonable expectation of success for one skilled in the art.  Such adjustment would encompass lightly crosslinking the polysiloxane.  
Regarding claim 25, Manca in view of Nun further in view of Aizenberg and further in view of Wu is applied as to Claim 1 along with the disclosure of Manca (Paragraph 27) that the upper layer can be formed from successive depositions of different compositions.  Manca further teaches that the particles used in the layers can be other metal oxides and lists some example metal oxides (Paragraph 20).  Manca does not limit the metal oxides to those disclosed.
Barthel (Column 8, lines 16-28) teaches additional fillers that can be used in transparent coatings include other metal oxides such as quartz or zinc oxide in additional to the titanium or aluminum oxides taught by Manca.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for example at least under rationale G of MPEP § 2141 III and 2143 I G to use the quartz or zinc oxide of Barthel, as the metal oxide of Manca as modified, because Barthel teaches these as functionally equivalent fillers to those of Manca as modified providing a reasonable expectation of success to one skilled in the art.  Both quartz and zinc oxide can exhibit piezoelectric properties. 
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787